Crew III, J.
Appeal from an order of the Family Court of Rensselaer County (Griffin, J.), entered August 12, 1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
As petitioner appropriately concedes, the petition at issue here is jurisdictionally defective. Neither the petition nor the supporting documentation contains nonhearsay allegations which, if true, would establish each and every element of the crime with which respondent was charged as required by Family Court Act § 311.2 (3). Accordingly, the petition must be dismissed (see, e.g., Matter of Wesley M., 83 NY2d 898). In light of this conclusion, we need not address the remaining arguments raised by respondent on appeal.
Cardona, P. J., White, Casey and Yesawich Jr., JJ., concur. *802Ordered that the order is reversed, on the law, without costs, and petition dismissed.